Citation Nr: 0012548	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-17 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Determination of an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty for three years, ten 
months, and one day, to include the period from April 1966 to 
February 1969.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

Service connection was originally established for PTSD at a 
10 percent evaluation in April 1997, effective from the date 
of the veteran's claim in January 1997.  The Board has 
construed a May 1997 letter as the veteran's Notice of 
Disagreement.  The veteran's evaluation for PTSD was 
increased to 30 percent in July 1997, also effective from the 
original date of his claim.  However, because the veteran 
disputed his initial evaluation, and he perfected the appeal, 
the Board will treat his claim as an appeal of the initial 
evaluation under the ruling of the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet.App. 
119, 126 (1999).

On the veteran's May 1998 Notice of Disagreement, he 
requested an RO hearing if new medical evidence did not 
convince the RO to grant his claim.  However, he rescinded 
the hearing request through a January 1999 letter; thus, the 
claim is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD causes intrusive thoughts, an 
exaggerated startle response, sleep deficit, nightmares, 
irritability, anxiety, and hypervigilance; however, these 
symptoms do not cause more than moderate occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Medical History

The veteran was a unit commander during his service in the 
Republic of Vietnam, where he served from December 1966 to 
February 1969.  He has reported a number of stressors related 
to his experiences in Vietnam, and his Defense Department 
Form 214 reflects that he was awarded two purple hearts.  He 
has reported that enemy action was frequent during his tours 
of duty, that he was engaged in a number of firefights and 
close action with enemy forces, and that he lost a number of 
his men during the war.

After finishing his college degree after his military 
service, the veteran spent a few years in the United States 
before moving to Australia with his wife.  He was first 
diagnosed with PTSD by an Australian clinical psychologist.  
According to an April 1995 report, the veteran had a history 
of traumatic events that he persistently re-experienced, in 
addition to avoidance and increased arousal symptoms.  The 
symptoms were associated with alcohol abuse, the eventual 
loss of his marriage, and the loss of the ability to earn a 
living commiserate with his level of education.  The 
Australian psychologist reported that the veteran's social 
outlet was coaching football.  Alcohol abuse (binge drinking) 
was a co-morbid diagnosis.  The psychologist also noted that 
the veteran had largely thought through and resolved the 
secondary PTSD issue about his actions as an officer.  The 
veteran had concluded that he could not have done things any 
better.

A February 1997 mental hygiene consultation report reflects 
that the veteran had moved back to the United States.  He had 
been having increasing nightmares and sleep deficit, but he 
denied suicidal ideation.  The examiner diagnosed him with 
PTSD.

According to a May 1997 examination report, the veteran's 
first job during his period in Australia was as an 
Operation's Research Analyst and Corporate Planner for an 
Australian power company.  The veteran reportedly left this 
job for a better salary.  His next employment was with a 
different branch of the Australian Government, from 1974 to 
1983.  His job duties there included Urban Economist, Project 
Manager, and Contracts Manager.  He again left this job for 
an increased salary.  Between 1983 and 1985, he was the Chief 
Executive Officer of an industry association.  However, the 
veteran reported that he was forced to resign in 1985 because 
of he could not keep up with the pace of the work, and 
because of his temper problems and forgetfulness.  At this 
point, he started his own business involving contract 
administration; it lasted two years before dissolving.  
Around this time, the veteran's marriage began to crumble.  
He began shoeing horses for a living, which he did from 1988 
to 1996.  The veteran then decided to return to the United 
States.  He began working for Customer First Call Center in 
the capacity of answering telephones.  He reported at the May 
1997 VA examination that he was in the process of being fired 
because of forgetfulness and moodiness.  The veteran also 
indicated that although his marriage had ended, he was 
involved with a woman who was very supportive of him.  He was 
nevertheless having problems with interpersonal relationships 
and he said he was socially withdrawn.

On mental status examination, his affect was anxious, but 
there was no disturbance in the stream of thought.  He denied 
suicidal or homicidal ideation.  He did not have 
hallucinations, ideas of reference, or delusions.  He was 
oriented in all three spheres.  On immediate memory, he 
retained 3 out of 3 objects, and one out of three objects 
after five minutes.  His calculations were intact, but he 
reported that at times his preoccupations interfered with his 
concentration.  His abstractions were intact and the examiner 
indicated that there was partial insight.  With regard to his 
daily functioning, he did chores and shopping with his female 
friend.  He also read books on a daily basis and he gardened.  
Although he worked about seven and a half hours for four days 
a week, he said he was about to be fired from his phone job 
and he was looking for other employment as of the May 1997 
examination.  The examiner diagnosed PTSD, chronic, with 
delayed onset, and dysthymic disorder secondary to the PTSD.  
The veteran's Global Assessment of Functioning (GAF) score 
was 55.

A open letter of January 1994 by the Australian psychologist, 
written in response to an appearance by the veteran before 
the Australian Magistrates' Court, is also attached to the 
record.  The psychologist indicated that the veteran was in 
poor physical and mental health, and his marriage was 
suffering because of difficult financial circumstances.  
There were no prospects of reconciliation for the marriage, 
and it was clear that the veteran was suffering from clear 
psychological consequences from his war experiences.

According to an outpatient treatment note of November 1998, 
the veteran reported daily intrusive thoughts of distressing 
events experienced in Vietnam.  He said that he suffered 
nightmares several times per week, leaving him anxious and 
depressed during the day.  He also indicated that he had 
difficulty concentrating, exaggerated startle response, and 
hypervigilance.  Because of the severity of his reported 
symptoms, a VA psychologist indicated that the veteran was 
unemployable.  The psychologist diagnosed PTSD, chronic, and 
assessed the veteran's GAF at 40.

The veteran underwent another VA examination in December 
1998.  The examiner noted the veteran's attendance of weekly 
group sessions and monthly individual sessions with the 
examiner who wrote the November 1998 outpatient treatment 
note.  The December 1998 examiner reported that the veteran 
did not receive any psychotropic medications, and he had 
never been hospitalized for PTSD.  However, the veteran had 
interrupted sleep and nightmares.  The examiner stated that 
the veteran was alert and oriented times three with a 
conventional appearance.  He had no unusual mannerisms or 
behavior.  Nevertheless, he was tense and irritable during 
the interview.  At times he was evasive and vague.  His 
affect was normal, but his mood was depressed.  He seemed to 
be on the verge of tears as he reflected on the extensive 
loss of life that he had witnessed in Vietnam.  There was no 
disturbance of his mental stream, thought, or perception.  
His memory, both short-term and long-term, was intact.  His 
concentration was also intact and there was no cognitive 
deficit.  His intellect was average and his insight was fair.  
His judgment appeared to be adequate and he was financially 
competent.  The examiner diagnosed PTSD with depressive 
disorder secondary to PTSD, and he assessed that veteran's 
GAF score at 55.

Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is plausible and capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board is also satisfied 
that the RO has developed all relevant evidence necessary for 
an equitable disposition of this appeal and no further 
assistance to the veteran is required pursuant to 38 U.S.C.A. 
§ 5107(a).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability, but it has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The RO service connected the veteran's PTSD in April 1997 
under Diagnostic Code (DC) 9411 at a 10 percent evaluation, 
effective from the date of his claim in January 1997.  His 
rating for PTSD was increased to 30 percent in July 1997, 
effective from the date of the original claim, and he 
appealed the decision.  He has stated that he believes that 
he is entitled to a total disability evaluation for PTSD.  
Under DC 9411, a 30 percent evaluation is warranted for PTSD 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

In light of the history of this case and the clinical 
psychological evidence of record, the Board concludes that 
the criteria for an initial evaluation in excess of 30 
percent is not warranted.  Although the November 1998 
outpatient treatment record, taken alone, would support a 
rating in excess of 30 percent, the Board must examine all 
evidence of record, rather than a single piece of medical 
evidence, to properly evaluate the veteran's disability 
picture relating to his PTSD.  In this case, the November 
1998 outpatient treatment note is outweighed by the rest of 
the medical evidence, including the VA mental disorders 
examinations in May 1997 and December 1998.  Although the 
veteran's GAF score was 40 in November 1998, the VA examiner 
in December 1998 reported that his GAF score had risen to 55.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), a GAF of 51 to 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  As the 
veteran's GAF score was also 55 in May 1997, the December 
1998 score corroborates the earlier assessment.  We conclude 
that the May 1997 score and December 1998 GAF score, which 
was entered shortly after the November 1998 GAF score, is 
more probative of the veteran's current functional impairment 
as it was determined after examinations scheduled 
specifically to assess the severity of the veteran's 
psychiatric disorder and was supported by the findings 
described by the examiners.

In addition to the veteran's most recent GAF score reflecting 
moderate symptomatology, the record reveals a number of 
factors that reflect that a higher evaluation is not 
warranted in the present case.  For example, although the 
veteran has indicated that he may be fired from his job, 
there is no further indication of record that he has actually 
been fired, and in any event, he reported that he was looking 
for a new job.  Although the veteran did not work for an 
employer while he was running his own business, this period 
does not constitute unemployment by any definition.  The 
Board is aware that he is not satisfied with his present 
employment, but the fact that he is employed is more 
dispositive than the nature of that employment when it is not 
shown to be of a marginal nature.  In fact, the veteran has 
an extensive history of employment, and there is no clinical 
indication that his PTSD is affecting his career more than 
the 30 percent evaluation would reflect.  As stated above, 
the DSM-IV shows that moderate symptoms include conflicts 
with co-workers and few friends, so it is not unusual that 
the veteran would report situation in which he conflicts with 
his co-workers.

Although the veteran has indicated that he is socially 
withdrawn, he is now living with a new female friend and he 
has apparently maintained this relationship for a period of a 
few years.  According to the May 1997 examination report, he 
helps with shopping and the household chores.  He said he 
enjoys gardening, and he reads on a daily basis.  The veteran 
reported to his Australian psychologist that he coaches 
football as a social outlet.  The Board recognizes that he is 
having disturbed sleep and that he watches television when he 
has problems falling asleep.  Nevertheless, the Board feels 
that the 30 percent evaluation accounts for these symptoms, 
and for the rest of the symptoms of record.  The VA examiner 
in December 1998 reported that the veteran's affect was 
normal and he did not have any disturbance of mental stream, 
thought, or perception. The veteran was alert and oriented 
times three, and his memory was intact.  Although he seemed 
to be tense and irritable, he had no unusual mannerisms or 
behavior during the interview.  All of these indications are 
corroborated by the earlier VA examination in May 1997.  

The clinical record does not reflect that the veteran has 
circumstantial or circumlocutory speech.  The veteran has 
indicated that he lost his last job in Australia in part 
because of difficulty in understanding complex commands, but 
on the other hand, the VA examiner in December 1998 stated 
that the veteran's short-and long-term memories were intact.  
Moreover, any conclusion by the veteran that he has impaired 
judgment is merely circumstantial in nature.  Rather, the 
December 1998 VA examiner reported that there was no 
disturbance in the veteran's mental stream.  The competent 
medical evidence does not indicate that the veteran has 
impaired abstract thinking or a disturbance of motivation.  
The fact that the veteran has maintained his present 
relationship with his girlfriend tends to show that he does 
not have difficulty in maintaining social relationships.  In 
summary, although the November 1998 outpatient treatment note 
suggests more serious symptomatology, it is outweighed by the 
two VA examination reports of record.  Lastly, and perhaps 
most significantly, the December 1998 examination report 
reflects that the veteran is not taking any psychotropic 
medication to combat his PTSD symptoms and that he has never 
been hospitalized because of PTSD.  This is not reflective of 
a veteran who is exhibiting more than moderate symptomatology 
with regard to his PTSD.

The Board also notes that the veteran's representative cited 
the U.S. Court of Appeals for Veterans Claim's analysis in 
Johnson v. Brown, 7 Vet.App. 95, 97 (1994); however, that 
case relates to the criteria before November 7, 1996, and it 
does not apply in the present case as the veteran's claim was 
filed after that date.  Based on a review of the objective 
evidence, the Board finds that the facts, as outlined above, 
show that the veteran's PTSD more nearly approximates the 
rating criteria provided for the current 30 percent rating, 
despite his argument that it manifests total functional 
impairment.  The Board has considered the use of staged 
ratings, but in light of the above rationale, the Board 
concludes that a rating in excess of 30 percent for PTSD is 
not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).



ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

